The evidence in this case does not support the conclusion that an uncalled witness was under the control of the prosecution at the time of trial. Therefore, the defendant was not entitled to a missing witness charge as to that particular witness (see, People v Watkins, 67 AD2d 717). Thus, the court did not err in refusing to charge the jury as to the failure of the prosecution to call a particular eyewitness.
The defendant’s remaining contentions are either unpreserved (see, People v Satloff, 56 NY2d 745), or without merit (see, People v Contes, 60 NY2d 620). Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.